DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 10-2094602 B1).
Claim 1: Moon discloses stir-through lid (100), comprising:
an opening (111).
Moon does not disclose its opening being tortuous, extending circuitously from a central point at or near the center of the stir-through lid to a peripheral point just inward of a periphery of the stir-through lid.
However, it would have been obvious to one of ordinary skill in the art to change the shape of the opening to any shape given the predictable effects of granting access to beneath the lid, including the claimed tortuous shape. One of ordinary skill in the art would also be cognizant of, for example, that more openings or opening space would provide more locations to insert a stirring or other manipulation tool through the lid, but also have the downside of more steam and heat being likely to escape from the pot.
Other obvious arrangements of shapes for the opening include: a series of concentric arcs (like those shown in Moon’s figs. 1–5), whether radially aligned or alternated; a plurality of linear openings, whether parallel or having angular direction(s); and a plurality of distributed dot-shaped openings (i.e. more than the two shown in figs. 6 and 7 of Moon).
Claim 2: In line with the discussion for claim 1 above, it would have been obvious to have
a tortuous opening with a peripheral point disposed a peripheral distance along the stir-through lid from said periphery thereof, wherein the central point is disposed a central distance along the stir-through lid from said center, wherein the peripheral distance is equal to or less than one-fourth a radial distance between said periphery and said center, and wherein the central distance is equal to or less than one-fourth the radial distance,
given the predictability of access advantages of the shape of the opening.
Claims 3–6 are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claim 1 above, and further in view of Bearden (US Pat. 10,214,327).
Claim 3: Moon does not disclose a plurality of bristles occupying the tortuous opening from the central point to the peripheral point. Instead, Moon uses a sealing member 120 preferably made of silicone.
However, it is already known that bristles can be a means to permit passage of a utensil, as shown in Bearden (see bristles 36 and spoon 40). Bearden’s bristles are also preferably made of silicone (col. 2, lns. 65–67).
It would have been obvious to one of ordinary skill in the art to consider constructing the sealing member of Moon using the bristles taught by Bearden since they are functionally comparable.
Claim 4: Neither Moon nor Bearden disclose, singularly and in total, the plurality of bristles comprising a first plurality cantilevered from one edge of the tortuous opening and a second plurality cantilevered from an opposing edge of the tortuous opening so that a distal end of first and second pluralities interlock and/or abut.
However, Moon’s sealing member has a first side cantilevered from one edge of its opening and a second side cantilevered from an opposing edge so that distal ends of each edge abut (see figs. 1–5), and in modifying Moon’s sealing member with Bearden’s bristles, it would have been obvious to keep the opposing side arrangements by employing similarly opposing bristles.
Claim 5: Modified as per claim 3 above, Bearden discloses the plurality of bristles being flexible (col. 2, lns. 57–58, “flexible bristles”), resilient (a broad term, but otherwise, necessary and inherent from the silicone material), and biased in an un-urged position in such a way as to be self-minimizing (evident from 36 in the figures).
Claim 6: Moon discloses the stir-through lid being transparent (“lid body 110 made of glass”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Walker (US Pub. 2016/0255994), Kim (KR 10-2016-0004610 A), Melloni et al. (WO 2015/049625 A1), Zong (CN 103284616 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761